PER CURIAM.
This is an appeal from a judgment of conviction and sentence entered by the Circuit Court for Orange County, Florida. The public defender has filed an Anders1 motion and brief, requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. On July 25, 1979, appellant was given thirty (30) days within which to file a brief in his own behalf. No such brief has been filed. This court has reviewed the brief and the record herein and no reversible error appears. The motion of the public defender to withdraw is hereby granted, and the judgment of conviction and the sentence therefrom are hereby affirmed.
AFFIRMED.
ORFINGER, COBB and FRANK D. UP-CHURCH, Jr., JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).